                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MISSOURI

                                  CRIMINAL CASE COVER SHEET
Division of Filing                           Place of Offense     Matter to be Sealed
  Western                   St. Joseph                             Secret Indictment
  Central                   Southern         Jackson               Juvenile
                                             County and elsewhere
  Southwestern
Defendant Information
Defendant Name                 Adam P. Vannatta (04)
Alias Name
Birthdate                      01/06/1980

Related Case Information
Superseding Indictment/Information      Yes     No if yes, original case number
New Defendant                           Yes     No
Prior Complaint Case Number, if any
Prior Target Letter Case Number, if any

U.S. Attorney Information
AUSA Emily Morgan

Interpreter Needed
  Yes         Language and/or dialect
  No

Location Status
Arrest Date
  Currently in Federal Custody
  Currently in State Custody                           Writ Required             Yes   No
  Currently on Bond                                                              Yes   No
                                                       Warrant Required

U.S.C. Citations
Total # of Counts    5
           Index Key/Code/Offense
 Set                                        Description of Offense Charged             Count(s)
                   Level
                                        Conspiracy to Distribute a Controlled
  1    21:846=CD.F/6801/4                                                                 1
                                        Substance
  2    21:841C=CD.F/6801/4              Distribution of a Controlled Substance          5&6
                                        Possession of a Controlled Substance
  3    21:841C=CD.F/6801/4                                                                7
                                        with Intent to Distribute
                                        Possession of a Firearm in Furtherance
  4    18:924C.F/7830/4                                                                   8
                                        of a Drug Trafficking Crime
       21:853.F/6911/4                  Forfeiture Allegation
                                      (May be continued on reverse)


Date   6/24/2021                      Signature of AUSA       /s/ Emily Morgan
